Citation Nr: 9908132	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-29 123A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back strain 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his low back strain disability.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  When reaching 
a final determination, the Board will consider whether staged 
ratings should be assigned.  

Once a particular claim is well grounded, VA has a statutory 
obligation to assist the claimant in the development of the 
claim.  However, the requirement that VA assist claimants in 
developing the facts pertinent to their claims is not to be 
construed as shifting from the claimant to VA the 
responsibility to produce necessary evidence.  38 C.F.R. 
§ 3.159(a) (1998).  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet.App.  260, 264 (1991).

VA's duty to assist, under 38 U.S.C.A. § 5107(a) (West 1991), 
is not always a one-way street, nor is it a blind alley.  A 
claimant has the duty to cooperate with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet.App.  480, 483 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section, as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (1998).

When a claimant fails to report for an examination that was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1998).

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
38 C.F.R. § 4.40 specifically refers to disability due to 
lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Furthermore, section 4.40 provides that "[i]t is essential 
that the [rating] examination . . . adequately portray the . 
. . functional loss."  (Emphasis by Court).  The examiner 
should express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be 'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.  DeLuca, at 205.  

The Board concedes that the April 1997 VA examination did not 
meet the requirements of DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The examination did not specify how pain limits 
motion.

Due to the need of medical evidence to adequately rate the 
service-connected disorder, the RO scheduled the veteran for 
a VA spine examination at the VA Medical Center (VAMC) in 
Birmingham, Alabama.  He was to report for an appointment on 
April 16, 1998.  A statement from the VAMC indicates that the 
veteran failed to report for the appointment.  

His representative asserted that there has been insufficient 
notice to the veteran of the of the result of his failure to 
report for examination under 38 C.F.R. § 3.655(b).  The 
veteran's representative contends that the examination should 
be rescheduled and the veteran notified of the regulations 
that would apply should he fail to report.  However neither 
the veteran or his representative has provided a reasonable 
explanation for his failure to appear for the April 1998 
examination.  

The claims folder is devoid of any notice to the veteran of 
the date time and location of the examination; or the 
negative effects of a failure to report.  The Board concludes 
that the RO did not properly inform the veteran that failure 
to report for examination could result in the denial of his 
claim.  38 C.F.R. § 3.655(b) (1998).

Therefore, his claim must be REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran for 
another VA orthopedic examination.  The 
entire claims folder and a copy of this 
Remand must be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  What is the range of lumbar spine 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
to specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the lumbar spine including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1998) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  If the veteran 
fails to report for examination, a copy 
of the letter notifying him of the time 
and date to report should be put in the 
claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

After, compliance with appellate procedures and due process 
requirements, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

